Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Status of Claims
 
	The amendments filed on January 19th, 2021 have been considered and an action on the merits follows. As directed by the amendment, Claims 1-5 and 7- 9 have been amended, and Claim 6 has been cancelled. Accordingly, Claims 1-5 and 7-9 are pending in this application, and have been examined on the merits in the office action set forth below.
	With regard to the prior art rejections, applicant’s amendment has been entered and the amendment has rendered the prior rejections under 35 USC 102 and 35 USC 103, moot. However, new grounds of rejection have been presented in this Office action.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over “Nakamura” (WO 2012119025) in view of “Sternlight" (US 9572718 B2)  and further in view of “Peng” (US 20060185062).

	Regarding Claim 1 Nakamura teaches a sleep mask assembly (1) being configured to be worn on a user's face while sleeping, said assembly comprising: a mask being worn on a user's face (Paragraph [0038]) when the user is sleeping (Examiner notes the limitations regarding “sleep mask” and “while sleeping” refers to an intended use of the claimed Invention.  Nakamura is capable of meeting this limitation and therefore reads on the claimed invention as interpreted under the guidance given in MPEP 2114), said mask having a compartment being integrated therein (15); a pad being insertable into said compartment in said mask (22 Paragraph [0039]), said pad being comprised of a thermally conductive material (22 Paragraph [0042]) thereby facilitating said pad to be cooled wherein said pad is configured to reduce swelling on the user's face when said mask is worn and said pad is inserted into said compartment (note that the limitations regarding the pad being configured to reduce swelling refer to an intended use of the claimed Invention. As Nakamura is capable of meeting this limitation by virtue of its ability to be cooled as it is a thermally conductive material. It therefore reads on the claimed invention as interpreted under the guidance given in MPEP 2114);
	Nakamura does not teach a band being coupled to said mask wherein said band is configured to be worn around the user's head; a pair of pouches, each of said pouches being coupled to said band; and a pair of earphones, each of said earphones being coupled to said band wherein each of said earphones is configured to be inserted into a respective one of the user's ears when said mask is worn, each of said earphones being inserted into a respective one of said pouches for storage, each of said earphones including an earbud and a conductor being coupled between said earbud and said band, each said conductor having an end coupled to said band spaced from a respective one of said pouches, wherein said earbud is configured to emit audible sound into the user's ear.

	Sternlight is analogous to applicants’ invention in the field of devices capable of holding eyewear and masks to a wearers head. 
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to add a band with pouches as taught by Sternlight, capable of storing earphones coupled to a band, in order to provide convenient storage for a user's headphones. 
  	Nakamura as modified by Sternlight does not teach a pair of earphones, each of said earphones being coupled to said band wherein each of said earphones is configured to be inserted into a respective one of the user's ears when said mask is worn, each of said earphones being inserted into a respective one of said pouches for storage, each of said earphones including an earbud and a conductor being coupled between said earbud and said band, each said conductor having an end coupled to said band spaced from a respective one of said pouches, wherein said earbud is configured to emit audible sound into the user's ear.
	Peng teaches a pair of earphones (4 depicted in figure 1 of Peng), each of said earphones (4) being coupled to said band (43 figure 1 of Peng) wherein each of said earphones is configured to be inserted into a respective one of the user's ears when worn (illustrated in figure 3 of Peng), each of said earphones (4) being inserted into a respective one of said pouches for storage (Nakamura as modified by 120 of Sternlight, additionally taught by Peng in figure 2 and described in paragraph [0024] of Peng), each of said earphones including an earbud (see annotated figure 1 of Peng below) and a conductor 
	Peng is analogous to applicants’ invention in the field of wearable accessories having audio features wearable about the head. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple the conductor to the band spaced from a respective pouch of Nakamura as modified by Sternlight and taught by Peng in paragraph [0024] with the reasonable expectation that the wearer can use the sleep mask comfortably while the earphones are stored as they would be contained within the soft band of Nakamura as modified by Sternlight. 

    PNG
    media_image1.png
    563
    613
    media_image1.png
    Greyscale

Regarding Claim 2 Nakamura as modified by Sternlight in view of Peng teaches the assembly according to claim 1. 
	Nakamura as modified by Sternlight in view of Peng further teaches a mask has a front surface (See annotated figure 7 of Nakamura below), a back surface and a perimeter edge extending therebetween (See annotated figure 7 of Nakamura below), said perimeter edge having a top side (See annotated 3 figure of Nakamura below), a bottom side (See annotated figure 3 of Nakamura below), a first lateral side and a second lateral side (See annotated figure 3 below), said mask being elongated between said first lateral side and said second lateral side (as can be seen in the annotated figure 3 Nakamura below), said back surface resting against the user's face when said mask is worn (See annotated figure 7 of Nakamura below), said bottom side having a nose slot extending upwardly toward said top side wherein said nose slot is configured to accommodate the user's nose when said mask is worn having said mask extending across the user's eyes (See annotated figures 3 of Nakamura below).

    PNG
    media_image2.png
    494
    690
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    489
    712
    media_image3.png
    Greyscale

	Regarding Claim 3, Nakamura as modified by Sternlight in view of Peng discloses the assembly according to claim 2, wherein said compartment (15 having a door 16 to a pocket 15 of Nakamura) that extends through said top side downwardly toward said bottom side, said compartment being positioned between said front surface (10/10a/10b Figure 1 of Nakamura) and said back surface (11/12/19 Figure 1 of Nakamura).

	Regarding Claim 4, Nakamura as modified by Sternlight in view of Peng discloses the assembly according to claim 2, wherein said band has a first end, a second end and a first surface extending therebetween (two side straps (40) each side strap having one part of a mechanical fastener such as a hook and loop type to form a band discussed in column 5 line 32 of Sternlight), said first end being coupled to said first lateral side of said perimeter edge of said mask, said second end being coupled to said second lateral side of said perimeter edge of said mask. (Forward portion 30 disclosed in column 4 line 48 of Sternlight). 
	Regarding Claim 5, Nakamura as modified by Sternlight in view of Peng,  teaches the assembly according to claim 4, wherein each of said pouches (120 of Sternlight) is positioned on said first surface of said band (shown in figure 2 of Sternlight), each of said pouches being positioned adjacent to a respective one of said first end and said second end of said band (see pouch on either side of Sternlight, which is reasonably considered adjacent to either first/second end), each of said pouches having an open end to access an interior of said pouches (130 discussed in column 5 line 7 of Sternlight).
	
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Nakamura” (WO 2012119025) in view of “Sternlight" (US 9572718 B2)  in view of “Peng” (US 20060185062) and further in view of “Burk” (Burke). 
	Regarding claim 7, Nakamura as modified by Sternlight in view of Peng teaches the assembly according to claim 1. 
	Nakamura as modified by Sternlight in view of Peng further teaches a conductor (signal cable 41 in figure 1 of Peng); of each of said earphones being electrically coupled to an electronic device wherein each of said earbuds is configured to receive an audio signal (discussed in paragraph [0024] of Peng).


	Burk teaches a receiver being coupled to said band (illustrated in figure 1 and discussed in paragraph [0027] of Burk), said receiver being in wireless communication with an extrinsic electronic device (transmitter shown in figure 2 of Burk) for receiving an audio signal from the extrinsic electronic device (discussed in paragraph [0027] of Burk).
	Burk is analogous to applicants’ invention in the field of wireless audio devices, in particular audio devices coupled to the band of a headwear device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the audio device of Peng for the device of Burk with the reasonable expectation that the audio device receiving an audio signal from an external device would be compact, and allow the user to select content without having to use controls mounted to the wearers head. 

	Regarding claim 8, Nakamura as modified by Sternlight in view of Peng and Further in view of Burk teaches the assembly according to claim 7, further comprising a power supply being coupled to said band (discussed in paragraph [0027] of Burk), said power supply being electrically coupled to said receiver (battery disclosed in paragraph [0027]) said power supply comprising at least one battery sheet (Sheet 2 of 2, bottom figure: notes of Burk discloses the use of AA batteries with the power supply of Burk being encased in the receiver described in paragraph [0027]. The Power supply is therefore electronically coupled to the receiver in the housing of the audio device reading on the invention as claimed.
	


	Regarding Claim 9, Nakamura teaches a sleep mask assembly (1) being configured to be worn on a user's face while sleeping, said assembly comprising: a mask being worn on a user's face when the user is sleeping (Examiner notes the limitations regarding  a “sleep” mask “while sleeping” refers to an intended use of the claimed Invention.  Nakamura is capable of meeting this limitation and therefore reads on the claimed invention as interpreted under the guidance given in MPEP 2114), said mask (1 paragraph [0038] of Nakamura) having a compartment being integrated therein (15 of Nakamura) said mask having a front surface (see annotated figures of Nakamura below), a back surface and a perimeter edge extending therebetween (see annotated figure 7 of Nakamura below), said perimeter edge having a top side, a bottom side, a first lateral side and a second lateral side, said mask being elongated between said first lateral side and said second lateral side (See annotated figure 3 of Nakamura below), said back surface resting against the user's face when said mask is worn (See annotated figure 3 of Nakamura below), said bottom side having a nose slot extending upwardly toward said top side wherein said nose slot is configured to accommodate the user's nose when said mask is worn having said mask extending across the user's eyes (See annotated figure 3 of Nakamura below), said compartment extending through said top side downwardly toward said bottom side (15 having a door 16 to a pocket 15 od Nakamura), said compartment being positioned between said front (10/10a/10b of Nakamura shown in figure 1) surface and said back surface (11/12/19 of Nakamura shown in figure 1); a pad being insertable into said compartment in said mask (22 discussed in paragraph [0039]of Nakamura), said pad being comprised of a thermally conductive material (22 Paragraph [0042] of Nakamura) thereby facilitating said pad to be cooled wherein said pad is configured to reduce swelling on the user's face when said mask is worn and said pad is inserted into said compartment (note that the limitations regarding the pad being configured to reduce swelling refer to an intended use of the claimed invention 

    PNG
    media_image2.png
    494
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    489
    712
    media_image3.png
    Greyscale

	Nakamura does not teach a band being coupled to said mask wherein said band is configured to be worn around the user's head, said band having a first end, a second end and a first surface extending therebetween, said first end being coupled to said first lateral side of said perimeter edge of said mask, said second end being coupled to said second lateral side of said perimeter edge of said mask; a pair of pouches, each of said pouches being coupled to said band, each of said pouches being positioned on said first surface of said band, each of said pouches being positioned adjacent to a respective one of said first end and said second end of said band, each of said pouches having an open end to access an interior of said pouches; a pair of earphones, each of said earphones being coupled to said band wherein each of said earphones is configured to be inserted into a respective one of the user's ears when said mask is worn, each of said earphones being inserted into a respective one of said pouches for storage, each of said earphones including an earbud and a conductor being coupled between said earbud and said band, each said conductor having an end coupled to said band spaced from a respective one of said pouches, wherein said earbud is configured to emit audible sound into the user's ear; a receiver being coupled to said band, said receiver having said conductor of each of said earphones being 
	Sternlight teaches a band (two side straps (40) of Sternlight) being coupled to said mask wherein said band is configured to be worn around the user's head (illustrated in figure 1), said band having a first end, a second end and a first surface extending therebetween (two side straps (40) of Sternlight) each side strap having one part of a mechanical fastener such as a hook and loop type to form a band (disclosed in column 5 line 32 of Sternlight), said first end being coupled to said first lateral side of said perimeter edge of said mask, said second end being coupled to said second lateral side of said perimeter edge of said mask (forward portion 30 column 4 lines 48 of Sternlight); a pair of pouches (a pocket 120 Column 2 line 32), each of said pouches being coupled to said band, each of said pouches being positioned on said first surface of said band (illustrated in figure 2), each of said pouches being positioned adjacent to a respective one of said first end and said second end of said band (shown in figure 6 of Sternlight), each of said pouches having an open end to access an interior of said pouches (discussed in column 5 line 7).
	Sternlight is analogous to applicants’ invention in the field of devices capable of holding eyewear and masks to a wearers head.
	Therefore , it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a band with pouches capable of storing earphones coupled to a band, as taught by Sternlight, in order to provide convenient storage for a user's headphones.
	Nakamura as modified by Sternlight does not teach a pair of earphones, each of said earphones being coupled to said band, wherein each of said earphones is configured to be inserted into a respective one of the user's ears when said mask is worn , each of said earphones being inserted into a 
	Peng teaches a pair of earphones (4 illustrated in figure 1 of Peng), each of said earphones (4) being coupled to said band (43 figure 1 of Peng), wherein each of said earphones is configured to be inserted into a respective one of the user's ears when said mask is worn (illustrated in figure 3 of Peng) , each of said earphones being inserted into a respective one of said pouches for storage (Nakamura as modified by 120 of Sternlight, additionally taught by Peng in figure 2 and described in paragraph [0024] of Peng), each said conductor (signal cable 41 figure 1 of Peng) having an end coupled to said band (43 shown in figure 1 of Peng) spaced from a respective one of said pouches (see annotated figure 1 of Peng below), each of said earbuds is configured to receive the audio signal (described in paragraph [0024] of Peng); wherein said earbud (see annotated figure 1 of Peng below) is configured to emit audible sound into the user's ear (described in paragraph [0024] of Peng). 

    PNG
    media_image1.png
    563
    613
    media_image1.png
    Greyscale

	Peng is analogous to applicants’ invention in the field of wearable accessories having audio features wearable about the head.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple the conductor to the band spaced from a respective pouch of Nakamura as modified by Sternlight and taught by Peng in paragraph [0024] with the reasonable expectation that the wearer can use the sleep mask comfortably while the earphones are stored as they would be contained within the soft band of Nakamura as modified by Sternlight.
	Peng does not teach a receiver being coupled to said band, said receiver having said conductor of each of said earphones being electrically coupled thereto, said receiver being in wireless communication with an extrinsic electronic device for receiving an audio signal from the extrinsic electronic device wherein each of said earbuds is configured to receive the audio signal; and a power supply being coupled to said band, said power supply being electrically coupled to said receiver, said power supply comprising at least one battery.

	Burk is analogous to applicants’ invention in the field of audio receivers, in particular audio receivers coupled to the band of a headwear device. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the audio device of Peng for the device of Burk with the reasonable expectation that the audio device receiving an audio signal from an external device would be compact, and allow the user to select content without having to use controls mounted to the wearers head. 
Response to Arguments
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Burk is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Burk is relied on for disclosing an audio device, receiver and power supply coupled to the band of a headwear device that could be warn while sleeping. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith Stephan-Giermek whose telephone number is (571)272-6717.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEITH D STEPHAN-GIERMEK/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732